Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, (“Agreement”) dated as of September
9, 2014, by and among Premier Holding Corporation, a Nevada corporation (the
“Purchaser”), Lexington Power & Light LLC, a New York limited liability company
(the “Company”), Debra Sanabria, an individual residing at 14 Parsonage Road,
East Setauket, New York 11733 (“Sanabria”) and Anthony Manganello, an individual
residing at 10 Paul Street, Port Jefferson Station, New York 11776 (“Manganello”
and together with Sanabria, collectively referred to as the “Members”).

 

WHEREAS, as of the date hereof Sanabria owns sixty-five of the Class A
Membership Interest Units and Manganello owns thirty five of the Class A
Membership Interest Units, which represent all of the issued and outstanding
Membership Interest Units of the Company (“Membership Interests”);

 

WHEREAS, subject to the terms and conditions set forth below the Purchaser
desires to purchase and acquire from the Members eighty-five percent (85%) of
the issued and outstanding Membership Interests of the Company (the “Purchased
Interests”) as set forth on Exhibit 2.1(a) and an option to acquire the
remaining fifteen percent (15%) of the Membership Interests of the Company from
the Members (the “Option”) in accordance with the terms of the Option Agreement,
substantially in the form attached hereto as Exhibit 2.1(b) (the “Option
Agreement”);

 

WHEREAS, the Members desire to sell the Purchased Interests to Purchaser and
grant Purchaser the Option, subject to the terms and conditions of this
Agreement and the Option Agreement; and

 

WHEREAS, Purchaser desires to purchase the Purchased Interests from the Members
for the Purchase Price, as defined below, and secure the Option, subject to the
terms and conditions of this Agreement and the Option Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

“Closing Date” shall have the meaning set forth in Section 2.5.

 

“Contract” means any contract, sub-contract, agreement, lease, license,
commitment, sale or purchase order, note, loan agreement, indenture, guaranty or
any other instrument, arrangement, or binding understanding of any kind, whether
written or oral, and whether express or implied.

 



1

 

 

“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization of the Company computed in accordance with U.S. GAAP.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied throughout the specified period and in all prior comparable
periods.

 

“Governmental Entity” means any (i) nation, state, commonwealth, county, city,
town, village, district, or other jurisdiction of any nature, (ii) federal,
state, local, municipal, foreign, or other government, (iii) federal, state,
local or foreign governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court or
tribunal), (iv) multi-national or supra-national organization or body, (v) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power, including any court or arbitrator, (vi) self-regulatory organization or
(vii) official of any of the foregoing.

 

“Hutcher Note” means that promissory note, dated as of December 11, 2013, issued
by the Company to Larry Hutcher in the principal amount of $200,000, with
interest accrued thereon.

 

“Laws” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs and awards of, or issued or entered by, all
Governmental Entities.

 

“Licenses” means all notifications, licenses, permits (including environmental,
construction and operation permits), franchises, certificates, approvals,
exemptions, classifications, registrations and other similar documents and
authorizations issued by any Governmental Entity, and applications therefor.

 

“Liens” means all mortgages, liens, pledges, security interests, charges,
claims, restrictions, title defects, easements, covenants, options, rights of
first refusal and encumbrances of any nature whatsoever.

 

“Party” or “Parties” means, individually, the Purchaser, the Company or any
Member, and, collectively, the Purchaser, the Company and the Members.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Entity.

 

“Purchase Price” has the meaning ascribed to it in Section 2.2.

 

“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Laws” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder and the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder.

 

 

2

 

 

ARTICLE II

PURCHASE PRICE AND CLOSING

 

2.1 Purchase and Sale.

 

(a) Subject to the terms and conditions hereof, at the Closing, the Members
shall sell, assign, transfer and deliver to the Purchaser, and the Purchaser
shall purchase and acquire from the Members, the Purchased Interests, free and
clear of all Liens in accordance with Exhibit 2.1(a).

 

(b) The Purchaser shall receive an option to acquire the remaining 15% of the
Membership Interests of the Company at the Closing from the Members (the
“Option”) in accordance with the Option Agreement, substantially in the form
attached hereto as Exhibit 2.1(b).

 

(c) The Purchaser shall repay the outstanding principal and accrued interest
from the Hutcher Note as of the Closing Date, plus all outstanding legal fees.

 

2.2 Purchase Price. The Members shall receive the Purchase Price which shall
consist of the items described below; provided, that notwithstanding anything to
the contrary herein, the Purchaser shall deliver and the Members shall be
entitled to receive without any conditions the items described in Section
2.2(a).

 

(a) Guaranteed Payments: The Purchaser shall remit the following to the Members
or their designees:

 

(i) The Purchaser shall remit the Members on a pro rata basis an aggregate
amount equal to Five Hundred Thousand United States Dollars ($500,000) and
payable pursuant to the terms of the Promissory Notes, in the form attached
hereto as Exhibit 2.2(a)(1) and Exhibit 2.2(a)(2) issued to each of Sanabria and
Manganello, respectively (the “Purchase Price Notes”). The Purchaser hereby
agrees that any failure to make timely payments as set forth under the Purchase
Price Notes or this Section 2.2, the Members shall have the right to promptly
(i) terminate this Agreement and any further obligation hereunder; and (ii) the
sale and transfer of Purchased Interests to the Purchaser shall be deemed
terminated (the “Termination Rights”); provided, that the Purchaser shall be
entitled to retain an amount of Membership Interests equal to (x) the amount of
issued and outstanding Membership Interests issued and outstanding multiplied by
(y) the quotient of (i) the amount of cash actually paid by the Purchaser
pursuant to the Purchase Price Note and (ii) $6,000,000. The Purchase Price
Notes shall provide for thirty (30) day cure periods for any default of any
monetary obligations. In the event the Members exercise the Termination Rights,
the Purchaser shall promptly cooperate with any instruments or requirements
necessary to effectuate the Termination Rights and such termination of any
rights granted pursuant to the Third Amended and Restated Operating Agreement,
attached hereto as Exhibit 2.2(a)(3) (the “Post Closing Operating Agreement”).
In the event of such uncured default the Members shall be entitled to retain any
of the amounts paid pursuant to the Purchase Price Notes prior to the default
and any of the shares of Common Stock issued pursuant to Section 2.2(a)(ii);
provided, however, nothing contained herein shall be deemed as a waiver of any
rights or remedies of Members, at law or equity, arising out of or relating to
such default.

 



3

 

 

(ii) The Purchaser shall issue to the Members an aggregate amount of Seven
Million Five Hundred Thousand (7,500,000) of shares (the “Guaranteed Equity
Consideration”) of the Purchaser’s restricted common stock issued at Closing in
the name of the Members, or their designees (subject to adjustment as described
herein), with the following legend (the “Restricted Stock Legend”):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO PREMIER HOLDING CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

(b) Contingent Funding Obligation. The Purchaser hereby agrees and covenants
that it use its best efforts during the period commencing on the date hereof
through the first anniversary of the date hereof (the “Funding Period”) to
obtain additional equity or convertible debt financing (the “Financing”) from
third parties on an arm’s length and commercially reasonable basis for a minimum
of $1,000,000 (the “Financing Proceeds”). The parties hereby agree that fifty
percent (50%) of the Financing Proceeds shall be allocated as follows (i) first
to the Members on a pro rata basis in the amount of $500,000; and (ii)
thereafter any amounts in excess of the payment to the Members shall be
allocated to the Company for working capital purposes for fiscal year ended 2015
in accordance with the terms of the Post Effective Operating Agreement.

 

(c) Earnout Payments: For the period commencing as of the Closing Date through
the second anniversary thereafter (“Earnout Period”), upon the Company achieving
an EBITDA of at least $2,500,000 (the “EBITDA Threshold”) for the most recent
completed 12 fiscal months from the preceding year, the Purchaser shall remit
within five (5) business days of receipt of audited financial statements of the
Companyto the Members or any of their designees shall be entitled to the
following on a pro rata as set forth on Exhibit 2.1(a): (i) Five Hundred
Thousand Dollars ($500,000) (the “Earnout Cash Consideration”); and (ii) an
aggregate amount of 2,500,000 shares of restricted Common Stock (the “Earnout
Equity Consideration” and together with the Earnout Cash Consideration
collectively referred to as the “Earnout Consideration”), with a Restricted
Stock Legend or any other legend required by applicable Law. Notwithstanding
anything to the contrary hereunder, in the event the Purchaser or any subsidiary
thereof does not direct customer referrals resulting in gross revenues for the
Company of at least $50,000,000 on an annual basis during the Earnout Period,
the Members shall be entitled to all of the Earnout Consideration regardless of
whether the EBIDTA Threshold is met by the Company.

 



4

 

 

2.3 Board Rights. Upon the Closing, the Members shall be granted a right to
appoint one member of the Board of Directors of the Purchaser (the “Board
Representative”). The Purchaser shall take all such actions to amend its by-laws
to fix the Board of Directors to five (5) members. The Purchaser shall take all
such action, including any shareholder vote, necessary to make such appointment,
which shall continue for a term of five (5) years. To the extent permitted by
law, the Purchaser hereby agrees that the Board Representative’s approval will
be required for any of the following actions: (i) except as expressly permitted
in this Agreement or disclosed in any the Purchaser’s disclosure schedules
attached hereto, approve any issuance of Common Stock or securities of the
Purchaser convertible into shares of Common Stock for a value less than trading
price as listed on the Over the Counter Bulletin Board as of the Closing Date;
(ii) expand the size of the Board of Directors; and (iii) any sale of assets or
equity interests of the Company following the Closing Date.

 

2.4 Anti-Dilution Rights. The Purchaser further covenants and agrees that for a
period of five years from the Closing Date, the Purchaser shall not (i) except
as expressly permitted in this Agreement or disclosed in any of the Purchaser’s
disclosure schedules attached hereto, approve any issuance of Common Stock or
securities of the Purchaser convertible into shares of Common Stock for a value
less than the trading price as listed on the Over the Counter Bulletin Board as
of the Closing Date; (ii) expand the size of the Board of Directors; and (iii)
any sale of assets or equity interests of the Company following the Closing
Date.

 

2.5 Closing Date. The closing (the “Closing”) of the transactions contemplated
by this Agreement shall occur within three days of the satisfaction or waiver of
the Closing Conditions of the parties set forth in Article V and Article VI
respectively (the “Closing Date”). The parties shall use their best efforts to
close on or before September 30, 2014. The Closing shall take place at the
office of the Company’s attorneys’ offices, Davidoff Hutcher & Citron LLP, 605
Third Avenue, 34th Floor, New York, New York 10158, or at such other time and
location which is mutually agreed upon by the parties. The parties hereto agree
to cooperate and use reasonable efforts to cause all contingencies to occur by
the Closing Date. If through no fault of Purchaser or Members the Closing fails
to occur on or before September 30, 2014, then either the Purchaser or the
Members may, without liability, terminate their respective obligations under
this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY & MEMBERS

 

The Members and the Company represent and warrant to Purchaser that the
statements contained in this Article III are true and correct as of the date of
this Agreement, and will be true and correct as of the Closing Date (as though
made then and as though such Closing Date was substituted for the date of this
Agreement throughout this Article III). The Members have delivered a Disclosure
Schedule (including exhibits thereto) to Purchaser setting forth certain
information, the disclosure of which is required or appropriate in relation to
any or all of the following representations and warranties.

 



5

 

 

3.1 Organization of the Company. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York. The property and business activity of the Company is an independent
energy services company (“ESCO”) that sells electricity and natural gas. The
Company is duly qualified, licensed or admitted to do business and is in good
standing in those jurisdictions listed on Schedule 3.1(a) in which the character
of its activities requires such qualification or licensing.

 

3.2 Capitalization. Schedule 3.2 accurately and completely sets forth the
capital structure of the Company as of the date hereof, and immediately prior to
the consummation of the transactions contemplated hereby and before giving
effect to such transactions. The Members own all of the issued and outstanding
Membership Interests of the Company. As of the date hereof, there are no
preemptive or similar rights to purchase or otherwise acquire membership
interests in the Company pursuant to any provision of law, the Articles of
Organization or the Second Amended and Restated Operating Agreement of the
Company, dated as of ___________ (as amended through the date hereof (the
“Current Operating Agreement”) or any agreement to which the Company is a party.
All Selling Members expressly waive any rights that would otherwise cause a
termination of the Company due to this Agreement.

 

3.3 Required Consents. Schedule 3.3 sets forth each action, consent, approval,
notification, waiver, authorization, order or filing (each, a “Required Consent”
and collectively, the “Required Consents”) under any Law, License or Contract to
which the Company is or any of the Members is a party that is necessary with
respect to the execution, delivery and performance of this Agreement to avoid a
breach or violation of, or giving rise to any right of termination, cancellation
or acceleration of any right or obligation or to a loss of any benefit under any
such Law, License or Contract. Except as set forth on Schedule 3.3, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required with respect to the Company or any of
the Members in connection with the execution, delivery or performance of this
Agreement.

 

3.4 Authorization. The Company has full corporate power and authority to execute
and deliver this Agreement and any exhibits hereto to which it is a party and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and any exhibits hereto to which the Company is a party and the
performance by the Company of its obligations hereunder and thereunder and the
consummation of the transactions provided for herein and therein have been duly
and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been, and the exhibits hereto shall be as of the
Closing Date, duly executed and delivered by the Company and do or shall, as the
case may be, constitute the valid and binding agreements of the Company,
enforceable against the Company in accordance with their respective terms.

 

3.6 Financial Statements.

 

(a) The Company shall furnish to the Purchaser on or before the Closing Date
true and complete copies of the audited consolidated balance sheets of the
Company as of December 31, 2012 and December 31, 2013 and the related
consolidated statements of operations, statement of changes in member’s equity
and cash flows for the years then ended, together with the notes thereto, (the
“Audited Financial Statements”), setting forth in each case in comparative form
the corresponding figures for the corresponding dates and periods of the
previous fiscal year, together with reports of auditors thereon. The Audited
Financial Statements fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries, if any, as of the
respective dates thereof, and the results of operations, changes in
stockholder’s equity and cash flows for the periods set forth therein, all in
conformity with GAAP. The parties hereby agree that all the costs of the Audited
Financial Statements shall be borne by the Purchaser.

 



6

 

 

(b) The Members and the Company shall cause all financial information to be
available for inspection and review by Purchaser, including its executive
officers, accountants, lawyers, and consultants for due diligence. Further, the
Members and the Company shall cooperate with the preparation of the financial
statements, including notes to financial statements and pro forma statements to
enable Purchaser to complete all filings with the Securities and Exchange
Commission in a timely manner.

 

3.7 Full Disclosure. This Agreement does not, and the documents and certificates
executed by the Members and/or the Company or otherwise furnished by the Members
and the Company to Purchaser do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser represents and warrants to the Members that the statements contained
in this Article IV are true and correct as of the date of this Agreement, and
will be true and correct as of the Closing Date (as though made then and as
though such Closing Date was substituted for the date of this Agreement
throughout this Article IV).

 

4.1 Organization. Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada with the corporate
power and authority to carry on its business as now being conducted.

 

4.2 Authorization. The Purchaser has full corporate power and authority to
execute and deliver this Agreement and any exhibits attached hereto, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and any exhibits attached hereto by the Purchaser, the performance by the
Purchaser of its obligations hereunder and thereunder, and the consummation of
the transactions provided for herein and therein have been duly and validly
authorized by all necessary corporate action on the part of the Purchaser. This
Agreement has been and, as of the Closing Date, each of the exhibits attached
hereto shall be, duly executed and delivered by the Purchaser and do or shall,
as the case may be, constitute the valid and binding agreements of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms.

 



7

 

 

4.3 Ability to Carry Out Agreement. The execution, delivery and performance of
this Agreement by the Purchaser, the consummation of the transactions
contemplated hereby and thereby and the fulfillment of, and compliance with, the
terms and conditions hereof and thereof do not or shall not (as the case may
be), with the passing of time or the giving of notice or both, (a) contravene or
conflict with any term or provision of the charter documents of the Purchaser,
(b) violate or conflict with, constitute a breach of or default under, result in
the loss of any benefit under, permit the acceleration of any obligation under
or create in any party the right to terminate, modify or cancel any Contract to
which the Purchaser is a party, (c) contravene or conflict with any judgment,
decree or order of any Governmental Entity to which the Purchaser is a party or
by which the Purchaser is bound or (d) contravene or conflict with any Law
applicable to the Purchaser. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required
with respect to the Purchaser in connection with the execution, delivery or
performance of this Agreement or the Purchaser Ancillary Documents or the
consummation of the transactions contemplated hereby or thereby.

 

4.3 Equity. The Guaranteed Equity Consideration and the Earnout Equity
Consideration to be issued pursuant to this Agreement will be issued at Closing,
free and clear of liens, claims, and encumbrances, and Purchaser has all
necessary right and power to issue the Shares to the Members as provided in this
Agreement without the consent or approval of any person, firm, corporation, or
governmental authority.

 

4.4 Capitalization of Purchaser. Schedule 4.4(a) accurately and completely sets
forth the capital structure of the Purchaser by listing thereon the number of
shares of capital stock of the Purchaser which are authorized and which are
issued and outstanding. All of the issued and outstanding shares of capital
stock of the Purchaser have been duly authorized and validly issued and are
fully paid and non-assessable. Except as set forth on Schedule 4.4(b), there are
no outstanding options, warrants, conversion rights, subscriptions or other
rights entitling any Person to acquire or receive, or requiring the Purchaser to
issue, any shares of its capital stock or securities convertible into, or
exchangeable for, shares of capital stock. Except as set forth on Schedule
4.4(c) there are no outstanding Contracts of the Purchaser or any other Person
to purchase, redeem, or otherwise acquire any of the shares of capital stock of
the Purchaser or securities or obligations of any kind convertible into any
shares of capital stock of the Purchaser. There are no dividends which have
accrued or been declared, but are unpaid on the capital stock of the Purchaser.
Except as set forth on Schedule 4.4(d), there are no outstanding or authorized
stock appreciation, phantom stock, stock plans or similar rights with respect to
the Purchaser. Except as set forth herein the Purchaser has not granted any
registration rights to any third parties.

 

4.5 Contracts. Except as disclosed pursuant to this Agreement, there are no
contracts, actual or contingent obligations, agreements, franchises, license
agreements, or other commitments between Purchaser and other third parties which
are material to the business, financial condition, or results of operation of
Purchaser, taken as a whole. For purposes of the preceding sentence, the term
“material” refers to any obligation or liability that by its terms calls for
aggregate payments of more than $25,000.

 



8

 

 

4.6 Compliance with Law. The Purchaser is (and has been at all times during the
past five (5) years) in compliance with all applicable Laws, including, but not
limited (i) the Securities Laws; and (ii) applicable Laws relating to the
activities of the Purchaser. The Purchaser represents that it has not been
charged with, and the Purchaser has not received any written notice that it is
under investigation with respect to, and is not otherwise now under
investigation with respect to, a violation of any applicable Law. The Purchaser
has filed all reports required to be filed with any Governmental Entity on or
prior to the date hereof, including, but not limited to all reports required to
be filed pursuant to the Securities Laws and any applicable U.S. state “Blue
Sky” laws have been filed. Purchaser further represents that it has no existing
or threatened liabilities, claims, lawsuits, or basis for the same with respect
to its original stock issuance to its founders, any other issuance of stock, or
any dealings with its stockholders, the public, the brokerage community, the
SEC, any state regulatory agencies, or other persons.

 

4.7 Corporate Records. Copies of all corporate books and records, including, but
not limited to, any other documents and records of Purchaser relating to the
proceeding of its shareholders and directors will be provided to the Members
prior to Closing. All such records and documents are and will be complete, true,
and correct.

 

4.8 Approvals. Except as otherwise provided in this Agreement, no authorization,
consent, or approval of, or registration or filing with, any Governmental Entity
or any other person is required to be obtained or made by Purchaser in
connection with the execution, delivery, or performance of this Agreement.

 

4.9 Solvency. The total assets of the Purchaser (including, without limitation,
goodwill) exceed its total liabilities, and the Purchaser is able to pay its
obligations incurred as they become due.

 

4.10 Brokers, Finders and Investment Bankers. Neither the Purchaser, nor any
officer, member, director or employee of the Purchaser, nor any affiliate of the
Purchaser has employed any broker, finder or investment banker or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees or finders’ fees in connection with the transactions contemplated hereby
where such liability would be payable by the Company or any Member.

 

4.11 Source of Funding; Identity. The source of payments for the Purchased
Interests and repayment of the Hutcher Note are and shall be from the
Purchaser’s own account and Purchaser acknowledges, understands, covenants and
agrees that that the Company may require additional information regarding (i)
the source(s) of the payment for the Purchased Interests and (ii) any and all
information with respect to the identity of the Purchaser in order to facilitate
the Company’s compliance with the U.S. Government’s anti-money laundering
policies and procedures as set out in the USA PATRIOT Act or otherwise.

 

4.12 Legal Proceedings. There is no suit, action, claim, arbitration, mediation,
proceeding or investigation (a) pending or, to the knowledge of the Purchaser,
threatened by or against the Purchaser or otherwise naming the Purchaser as a
party or, (b) to the extent applicable to the Purchaser, pending or, to the
knowledge of the purchaser, threatened by or against any director or officer of
the Purchaser. To the knowledge of the Purchaser, no event has occurred or
circumstance exists that could reasonably be expected to give rise to or serve
as a basis for, the commencement of any suit, action, claim, arbitration,
proceeding or investigation referred to in this Section 4.12 For the purposes of
this Section 4.12, knowledge shall be deemed the actual or constructive
knowledge of any of the Purchaser’s officers or directors after having conducted
a reasonable inquiry.

 



9

 

 

4.12 Full Disclosure. No representation or warranty by the Purchaser in this
Agreement or any certificate or other document furnished or to be furnished by
the Purchaser to the Members or the Company pursuant to this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

 

ARTICLE V

CONDITIONS TO CLOSING FOR THE COMPANY AND THE MEMBERS

 

All obligations of the Members under this Agreement are subject to the
fulfillment, prior to or as of the Closing Date, of each of the following
conditions:

 

5.1 Representations and Warranties. The representations and warranties by
Purchaser set forth in this Agreement shall be true and correct at and as of the
Closing Date, with the same force and effect as though made at and as of the
Closing Date, except for changes permitted or contemplated by this Agreement.
Purchaser shall deliver on the Closing Date a certificate to this effect,
referred to as Purchaser’s Certificate of Representations and Warranties.

 

5.2 No Breach or Default. Purchaser shall have performed and complied with all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing, including but not limited to,
the applicable covenants contained in Article VIII.

 

5.3 Purchaser shall have remitted the applicable payment required to repay the
Hutcher Note as set forth in Section 2.1(c) hereof.

 

5.4 The Purchaser shall have executed and delivered the Purchase Price Notes to
the applicable Member, substantially in the form attached hereto as Exhibit
2.2(a)(1) and Exhibit 2.2(a)(2). The Purchaser shall also cause to be issued the
Guaranteed Equity Consideration to the Members or the applicable designees.

 

5.5 The Company shall have executed and delivered the Consulting Agreement, by
and between the Company and Lexington Trading Partners, LLC (the “Consultant”),
in the form attached hereto as Exhibit 5.5 (the “Consulting Agreement”).

 

5.6 The Company and the Purchaser shall have executed and delivered the Post
Effective Operating Agreement.

 



10

 

 

5.7 The Members shall simultaneously transfer ownership their remaining fifteen
(15) Membership Interests to the Consultant as evidenced

 

5.8 The Purchaser shall have executed and delivered the Option Agreement to the
Consultant.

 

5.9 The Company shall have issued to the Consultant a certificate evidencing its
ownership of 15 Membership Interest Units of the Company.

 

5.10 Purchaser will have delivered to the Members, or caused the delivery of all
of the schedules described herein.

 

5.11 Purchaser will have delivered all documents and instruments evidencing the
appointment and the rights granted to the Board Representative as set forth in
Section 2.3 hereof.

 

5.12 Required Consents. The Company shall have obtained the applicable consents
from applicable third parties described on Schedule 3.3, including, but not
limited to, the Governmental Entities as described on Schedule 3.3 hereof. In
the event, Vantage Commodities Financial Services I, LLC (the “Senior Lender”)
has not consented to the terms of this Agreement and the transfer of the
Purchased Interests, the Company shall be entitled to take such actions
necessary to terminate the credit facility in accordance with the terms
contained therein, including, but not limited to, the payment of the termination
fee.

 

5.13 Purchaser shall have taken such action to add the Board Representative to
the Purchaser’s Director and Officer Errors and Omissions Insurance Policy with
the coverages as previously disclosed by the Purchaser to the Members and the
Company.

 

5.14 Purchaser shall have remitted all payments to third parties in connection
with the costs arising from this Agreement, including, but not limited to, any
payments to the Company’s auditors and all expenses incurred pursuant to Section
12.2 hereof.

 

5.15 Approval of Other Instruments and Documents by the Members. All instruments
and documents delivered to the Members and the Company pursuant to the
provisions of this Agreement shall be reasonably satisfactory to their legal
counsel.

 

 

ARTICLE VI

CONDITIONS TO CLOSING FOR THE PURCHASER

 

All obligations of Purchaser under this Agreement are subject to the
fulfillment, prior to or as of the Closing Date, of each of the following
conditions:

 

6.1 Representations and Warranties. The representations and warranties executed
by and on behalf the Members and the Company set forth in this Agreement shall
be true and correct at and as of the Closing Date, with the same force and
effect as though made at and as of the Closing Date, except for changes
permitted or contemplated by this Agreement. The Members shall cause to be
delivered on the Closing Date the certificate to this effect, referred to in
this Agreement as the Certificate of Representations and Warranties executed by
each Member.

 



11

 

 

6.2 Action to Transfer the Purchased Interests. The Members shall have taken all
action necessary to transfer the Purchased Interests to Purchaser pursuant to
this Agreement, including, but not limited to, the issuance of a Membership
Interest Certificate evidencing the ownership of 85 Membership Interest Units in
accordance with the Post Effective Operating Agreement; provided, however,
Purchaser hereby covenants and agrees that to the extent such Purchased
Interests must be pledged to the Senior Lender, Purchaser shall execute and
deliver any additional instruments required by the Senior Lender. The
conveyance(s) of the Purchased Interests shall contain such good and sufficient
equity powers, and other good and sufficient instruments of sale, conveyance,
transfer, and assignment, in form and substance reasonably satisfactory to
Purchaser's counsel and with all requisite documentary stamps, if any, affixed,
as shall be required or as may be appropriate in order effectively to vest in
Purchaser's good, indefeasible, and marketable title to the Company Membership
Interests, except with respect to the rights of the Senior Lender, free and
clear of all liens, mortgages, conditional sales, and other title retention
agreements, pledges, assessments, covenants, restrictions, reservations,
easements, and all other encumbrances of every nature.

 

6.3 In addition to the conveyance and delivery of the Purchased Interests, the
Members shall have taken all action necessary to deliver electronic copies all
of the Company's corporate books and records, including but not limited to its
files, documents, papers, agreements, formulas, books of account, and records
pertaining to its business, and evidence of compliance with applicable
securities laws, if required and requested by Purchaser's counsel.

 

6.4 The Company’s Financials. Before Closing, the Company will have delivered
the Audited Financial Statements to Purchaser.

 

6.5 The Company and the Consultant shall have executed and delivered the Post
Effective Operating Agreement.

 

6.6 The Company shall have delivered the original Hutcher Note marked cancelled
evidencing the full repayment and termination of any obligations thereunder.

 

6.7 The Members (or any designees thereof) and the Board Representative shall
execute any and all instruments necessary for compliance with applicable Laws to
grant the rights hereunder.

 

 

ARTICLE VII

PRE-CLOSING COVENANTS OF THE MEMBERS & COMPANY

 

Up to and including the Closing Date, the Members and the Company covenant that:

 



12

 

 

7.1 Access and Information. After the execution of this Agreement, the Members
will permit Purchaser to have reasonable access to all information necessary to
verify the representations and warranties made herein. After the Closing, the
Members will continue to permit Purchaser access to such additional
documentation and information as is reasonably necessary to completion of the
transactions contemplated under this Agreement.

 

7.2 Conduct of Business. Up until the Closing Date, the Members shall insure
that the Company's operations shall be conducted in ordinary course, and that no
material change will be made to such operations that might materially adversely
affect the value of the Purchased Interests; provided, the Company shall be
entitled to take any and all actions reasonable necessary to obtain the consent
of the Senior Lender or terminate and replace the Senior Lender.

 

7.3 Best Efforts. The Members shall use their best efforts to fulfill all
conditions of the Closing including the timely solicitation of affirmative
consent of all third parties necessary to effect a Closing under this Agreement.

 

7.4 Tax Opinion. The Members shall consult with tax advisors, tax lawyers and
accountants of their own choosing to satisfy themselves concerning the tax fee
character of the transactions contemplated by this Agreement. The Members
acknowledge that tax consequences, if any, of this Agreement shall be the
responsibility of the party incurring the same.

 

ARTICLE VIII

PRE-CLOSING COVENANTS OF THE PURCHASER

 

8.1 Maintenance of Capital Structure. Up until the Closing Date, or termination
hereof, whichever is the earlier, except as disclosed herein or required under
the terms of this Agreement, no change shall be made in the Articles of
Incorporation or Bylaws of Purchaser, or the authorized capital stock of
Purchaser as set forth on Schedule 4.1 hereof.

 

8.2 Avoidance of Distributions. Up until the Closing Date, Purchaser shall not
declare any dividends, make any payments or distributions to its stockholders or
purchase for cash or redeem any of its shares of capital stock.

 

8.3 Conduct of Business as Usual. Up until the Closing Date, Purchaser shall
conduct its operations only in the ordinary course, and that no material change
will be made to such operations that might adversely affect the value of
Purchaser. The Purchaser shall maintain the D&O Policy.

 

8.4 Access and Information. After the execution of this Agreement, Purchaser
will permit the Members to have reasonable access to all information necessary
to verify the representations and warranties of Purchaser. After the Closing,
Purchaser will continue to permit the Members access to such additional
documentation and information regarding Purchaser as is reasonably necessary to
completion of the transactions contemplated under this Agreement.

 



13

 

 

8.5 Best Efforts. Purchaser shall use its best efforts to fulfill or obtain the
fulfillment of all conditions of the Closing, including the timely solicitation
of affirmative consent of all third parties necessary to effect a Closing under
this Agreement.

 

ARTICLE IX

TERMINATION

 

9.1 Termination Without Cause. This Agreement may be terminated at any time
prior to the Closing Date without cost or penalty to either party by mutual
consent of the Members and Purchaser.

 

9.2 Termination with Cause. This Agreement may be terminated, with the
terminating party to be reimbursed by the other party of all expenses and costs
related to this Agreement, if:

 

(a) Breach or Noncompliance by the Members. The Company or the Members shall
fail to comply in any material aspect with any of their representations,
warranties, or obligations under this Agreement, or if any of the
representations or warranties made by the Members under this Agreement shall be
inaccurate in any material respect and is not cured within ten (10) business
days of notice of such breach.

 

(b) Breach or Noncompliance by Purchaser. Purchaser shall fail to comply in any
material aspect with any of its representations, warranties, or obligations
under this Agreement, or if any of the representations or warranties made by
Purchaser under this Agreement shall be inaccurate in any material respect and
is not cured within ten (10) business days of notice of such breach.

 

(c) Each of the parties hereby agree to deliver any and all due diligence items
(“Due Diligence Items") reasonably requested by the other party prior to the
Closing Date (“Due Diligence Period”). In the event any party fails to provide
such Due Diligence Items or any Due Diligence Item could result in a material
adverse effect on the terms of this Agreement or the parties ability to perform
their obligations hereunder or any Exhibits hereto, the other party may
terminate this Agreement for cause.

 

(d) In the event either Party’s breach causes the termination of this Agreement,
the breaching Party shall be liable for all costs and expenses (including legal
expenses) incurred by the other Party in connection with this Agreement, up to a
maximum of $100,000.

 

ARTICLE X

COMPLIANCE WITH SECURITIES LAWS AND POST CLOSING COVENANTS

 

10.1 Private Transaction. The Members understand that the shares issued pursuant
to this Agreement, have not been nor will they be registered under the
Securities Act of 1933 as amended (“33 Act”), but are issued pursuant to
exemptions from registration including but not limited to Regulation D and
Section 4(2) of the '33 Act.

 



14

 

 

10.2 Access to Information. The Members represents that, by virtue of their
economic bargaining power or otherwise, they have had access to or has been
furnished with, prior to or concurrently with Closing, the same kind of
information that would be available in a registration statement under the '33
Act should registration of the shares issued pursuant to this Agreement have
been necessary, and that they have had the opportunity to ask questions of and
receive answers from Purchaser's officers and directors, or any party acting on
their behalf, concerning the business of Purchaser and that they have had the
opportunity to obtain any additional information, to the extent that Purchaser
possesses such information or can acquire it without unreasonable expense or
effort, necessary to verify the accuracy of information obtained or furnished by
Purchaser.

 

10.3 Piggyback Rights. If the Purchaser files or intends to file a registration
statement for the public sale of the Purchaser’s Common Stock or any securities
of the Purchaser (the “Public Offering”) at any time while any shares of Common
Stock underlying Guaranteed Equity Consideration or the Earnout Equity
Consideration are outstanding, the Members shall be permitted to include and
sell all or any of its Common Stock for resale on the registration statement to
be filed with the SEC (the “Registrable Securities”) in connection with such
Public Offering, subject to the limitation set forth in the following sentence
(a “Piggyback Right”). The number of Registrable Securities that may be
registered pursuant to a Piggyback Right shall be subject to any reduction as
the managing underwriter(s) of such Public Offering shall impose; provided,
however, that any such reduction shall be made, pro rata, among the Members and
all other shareholders of the Purchaser, based on the number of shares of Common
Stock that they are requesting for inclusion in such Public Offering.

 

 

10.4 Right of First Refusal.

 

(a) Subject to the restrictions set forth in Section 2.4 hereof, for a period of
five (5) years from the Closing Date (the “Anti-Dilution Period”), except with
respect to any awards under or issuances of shares of Common Stock expressly
permitted hereunder, in the event that the Purchaser at any time after the
Closing desires to accept a bona fide third party offer (the “Offer”) for the
issuance, sale or exchange or any agreement or obligation of the Purchaser to
issue, sell or exchange (i) any shares of Common Stock of the Purchaser ; (ii)
any other equity security of the Purchaser ; (iii) any other security which by
its term is convertible or exchangeable or exercisable for any equity security
of the Purchaser ; (iv) any option, warrant or other right to subscribe for,
purchase or otherwise acquire any such security described in the foregoing
clauses (i) through (iii); or (v) any debt instruments or securities, including
promissory notes and convertible debt instruments (the “ROFR Interests”), the
Purchaser shall promptly deliver to the Members the terms and conditions of the
Offer (the “Offer Notice”).

 

(b) The Members shall, for a period of twenty (20) days following receipt of the
Offer Notice, (the "First Refusal Period"), have the right to purchase up to
such portion of the ROFR Interests upon the same terms and conditions specified
in the Offer Notice, in order to maintain the Member’s beneficial ownership
interest percentage in the Purchaser on a fully diluted basis as of the date of
the Offer Notice. Such right shall be exercisable by written notice (the “First
Refusal Notice”) delivered to the Purchaser prior to the expiration of the First
Refusal Period. If such right is exercised with respect to the ROFR Interests,
then the Members and the Purchaser shall effect the purchase and sale of such
ROFR Interests purchasable hereunder by the Purchaser, including payment of the
purchase price, not more than thirty (30) business days after the receipt of the
First Refusal Notice by the Purchaser.

 



15

 

 

(c) In the event the First Refusal Notice is not delivered by the Members to the
Purchaser within the First Refusal Period, the Members shall be deemed to have
irrevocably waived its right of first refusal with respect to such proposed
disposition.

 

10.5 Tag Along Rights. During the Anti-Dilution Period, in the event the Members
do not exercise their rights under Section 10.4, if Purchaser proposes to sell
shares of Common Stock in a single transaction or a series of related
transactions as set forth in the Offer Notice, the Members shall have the right
to sell such percentage of his/her/its shares of Common Stock to the same
purchaser or pursuant to the same offering as proposed to be sold by the
Purchaser, upon the same terms and conditions set forth in the Offer Notice. The
Members shall have the right to make such election in the First Refusal Notice
as described in Section 10.4(b) above.

 

10.6 Post-Closing Operation of the Company. As set forth in the Post Effective
Operating Agreement, the Purchaser hereby agrees that the Company and the
Members will be entitled to the following:

 

(a) The Company’s day to day operations shall be managed by Members or any
designees thereof as contemplated by the Consulting Agreement and the Manganello
Employment Agreement.

 

(b) In the event the Senior Lender or it successor no longer requires the Key
Man Insurance Policies currently in place on the lives of certain personnel of
the Company, the Members shall be entitled to take assignment of all such
policies.

 

(c) The Purchaser shall cooperate with any cancellation, termination or
replacement of the current personal guarantees of the Members for any of the
Company’s material Contracts, including, but not limited to, the Company’s
Lease, dated as of _______________________.

 

(d) In the event the Purchaser shall fail to make payments pursuant to the
Purchase Price Notes, the Members shall be entitled to issue additional
Membership Interests of the Company in their sole and absolute discretion.

 

(e) The Purchaser shall be responsible for any and all additional capital
contributions or liquidity requirements of the Company following the Closing
Date; provided that, the Purchaser shall not be entitled to cause any action to
issue any additional Membership Interests of the Company during the
Anti-Dilution Period.

 

ARTICLE XI

INDEMNIFICATION

 

11.1 Indemnification Obligations of the Company. The Members shall jointly
indemnify, defend and hold harmless the Purchaser from, against, and in respect
of, any and all claims, liabilities, obligations, damages, losses, costs,
expenses, penalties, fines and judgments (at equity or at law, including
statutory and common) whenever arising or incurred (including amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
arising out of or relating to: (i) any breach or inaccuracy of any
representation or warranty made by the Company in this Agreement, whether such
representation and warranty is made as of the date hereof or as of the Closing
Date; or (ii) any breach of any covenant, agreement or undertaking made by any
Company in this Agreement. The claims, liabilities, obligations, losses,
damages, costs, expenses, penalties, fines and judgments of the Purchaser
described in this Section 11.1 as to which the Purchaser is entitled to
indemnification are collectively referred to as “Purchaser Losses”.

 



16

 

 

11.2 Indemnification Obligations of the Purchaser. The Purchaser shall indemnify
and hold harmless the Members (the "Member Indemnified Parties") from, against
and in respect of any and all claims, liabilities, obligations, losses, damages,
costs, expenses, penalties, fines and judgments (at equity or at law, including
statutory and common) and damages whenever arising or incurred (including
amounts paid in settlement, costs of investigation and reasonable attorneys’
fees and expenses) arising out of or relating to: (i) any breach or inaccuracy
of any representation or warranty made by the Purchaser in this Agreement,
whether such representation and warranty is made as of the date hereof or as of
the Closing Date; or (ii) any breach of any covenant, agreement or undertaking
made by the Purchaser in this Agreement. The claims, liabilities, obligations,
losses, damages, costs, expenses, penalties, fines and judgments of the Member
Indemnified Parties described in this Section 11.2 as to which the Member
Indemnified Parties are entitled to indemnification are collectively referred to
as “Company Losses”.

 

11.3 Indemnification Procedure.

 

(a) Promptly following receipt by an indemnified party (an "Indemnified Party")
of notice by a third party of any complaint, dispute or claim or the
commencement of any audit, investigation, action or proceeding with respect to
which such Indemnified Party may be entitled to receive payment from the other
party for any Purchaser Losses or any Company Losses (as the case may be), such
Indemnified Party shall provide written notice thereof to the Purchaser or the
Company, as the case may be (the “Indemnifying Party”); provided, however, that
the failure to so notify the Indemnifying Party shall relieve the Indemnifying
Party from liability hereunder with respect to such claim only if, and only to
the extent that, such failure to so notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of rights and defenses otherwise available
to the Indemnifying Party with respect to such claim. The Indemnifying Party
shall have the right, upon written notice delivered to the Indemnified Party
within ten (10) days thereafter assuming full responsibility for any Purchaser
Losses or Company Losses (as the case may be) resulting from such audit,
investigation, action or proceeding, to assume the defense of such audit,
investigation, action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel. In the event, however, that the Indemnifying
Party declines or fails to assume the defense of the audit, investigation,
action or proceeding on the terms provided above or to employ counsel reasonably
satisfactory to the Indemnified Party, in either case within such 10-day period,
then any Purchaser Losses or any Company Losses (as the case may be), shall
include the reasonable fees and disbursements of counsel for the Indemnified
Party as incurred. In any audit, investigation, action or proceeding for which
indemnification is being sought hereunder the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, shall
have the right to participate in such matter and to retain its own counsel at
such Party’s own expense. The Indemnifying Party or the Indemnified Party (as
the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.

 



17

 

 

(b) No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party (which may
not be unreasonably withheld or delayed), unless such settlement, compromise or
consent includes an unconditional release of the Indemnifying Party from all
liability arising out of, or related to, such claim. An Indemnifying Party may
not, without the prior written consent of the Indemnified Party, settle or
compromise any claim or consent to the entry of any judgment with respect to
which indemnification is being sought hereunder unless such settlement,
compromise or consent (x) includes an unconditional release of the Indemnified
Party from all liability arising out of, or related to, such claim, (y) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party and (z) does not contain any order, judgment or
term that in any manner affects, restrains or interferes with the business of
the Indemnified Party.

 

(c) In the event an Indemnified Party claims a right to payment pursuant hereto,
such Indemnified Party shall send written notice of such claim to the
appropriate Indemnifying Party (a “Notice of Claim”). Such Notice of Claim shall
specify the basis for such claim. The failure by any Indemnified Party to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Party with respect to any claim
made pursuant to this Section 11(c). In the event the Indemnifying Party does
not notify the Indemnified Party within fifteen (15) days following its receipt
of such notice that the Indemnifying Party disputes its liability to the
Indemnified Party under this Section 11 or the amount thereof, the claim
specified by the Indemnified Party in such Notice of Claim shall be conclusively
deemed a liability of the Indemnifying Party and the Indemnifying Party shall
pay the amount of such liability to the Indemnified Party on demand or, in the
case of any notice in which the amount of the claim (or any portion of the
claim) is estimated, on such later date when the amount of such claim (or such
portion of such claim) becomes finally determined. In the event the Indemnifying
Party has timely disputed its liability with respect to such claim as provided
above, as promptly as possible, such Indemnified Party and the appropriate
Indemnifying Party shall establish the merits and amount of such claim (by
mutual agreement, litigation, arbitration or otherwise) and, within five (5)
business days following the final determination of the merits and amount of such
claim, the Indemnifying Party shall pay to the Indemnified Party immediately
available funds in an amount equal to such claim as determined hereunder.

 



18

 

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

 

12.1 Survival of Representations and Warranties. All representations,
warranties, and covenants made by any party in this Agreement shall survive the
Closing hereunder and the consummation of the transactions contemplated hereby
for the greater of the applicable statute of limitations or three (3) years from
the Closing Date. The Members, the Company and Purchaser are executing and
carrying out the provisions of this Agreement in reliance on the
representations, warranties, and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for including
any investigation upon which they might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.

 

12.2 Costs and Expenses. Except as provided above or as otherwise expressly
provided herein, (a) the Purchaser shall pay its own fees, costs and expenses
incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of its financial advisors, accountants
and counsel, and (b) the Purchaser shall pay the fees, costs and expenses of the
Company and the Members incurred in connection herewith and the transactions
contemplated hereby, including the fees, costs and expenses of financial
advisors, accountants and counsel to the Members and the Company (all such fees,
costs and expenses incurred or otherwise payable by the Company being the
“Company Transaction Expenses”); provided, however, Purchaser has agreed to pay
all expenses incurred in connection with the preparation of the Audited
Financial Statements. To the extent that any Company Transaction Expenses are
accrued and unpaid on the Closing Date, such amounts shall be paid from the
Purchase Price payable at Closing. To the extent that the Members are not aware
of Company Transaction Expense or is owing after the Closing Date with respect
to services rendered to, or other actions taken by, or on behalf of the Members
or the Company on or before the Closing Date, such Company Transaction Expense
shall be directly and promptly payable by the Members upon delivery to them of
an invoice therefor or shall be promptly reimbursable by the Members to the
Purchaser or the Company upon receipt therefor if the Purchaser elects to pay
(or to cause the Company to pay) such Company Transaction Expense directly to
the applicable creditor.

 

12.3 Notices. All notices, communications and deliveries required or made
hereunder must be made in writing signed by or on behalf of the Party making the
same, shall specify the Section hereunder pursuant to which it is given or being
made, and shall be delivered personally or by telecopy transmission or by a
national overnight courier service or by registered or certified mail (return
receipt requested) (with postage and other fees prepaid) as follows:

 

  To the Purchaser: Premier Holding Corporation    

1382 Valencia Avenue, Unit F
Tustin, California 92780
Attn: Randall Letcavage
Facsimile No.: (210) 351-6356



 



19

 

 

  with a copy to: Weed & Co. L.C.    

4695 MacArthur Court, Suite 1430

Newport Beach, CA 92660-1869

Attn: Rick Weed
Facsimile No.: (949) 475-908

 





  To the Company     Or the Members:

Debra Sanabria & Anthony Manganello

601 Portion Road

Ronkonkoma, New York 11779

Facsimile No: (631) 676-6998

        with a copy to:

Davidoff Hutcher & Citron LLP

605 Third Avenue

34th Floor

New York, New York 10158

Attn: Larry Hutcher, Esq.

Facsimile No.: (212) 286-1884

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, (b) upon transmission by facsimile if receipt
is confirmed by telephone, (c) on the first (1st) Business Day following
delivery to a national overnight courier service or (d) on the fifth (5th)
Business Day following it being mailed by registered or certified mail. Any
Party may change its address for the receipt of notices, requests, demands,
claims and other communications hereunder by giving each other Party notice of
such change in the manner herein set forth.

 

12.4 Further Assurances. At any time and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.

 

12.5 Waiver. Any failure of any party to this Agreement to comply with any of
its obligations, agreements, or conditions hereunder may be waived in writing by
the party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.

 

12.6 Headings. The paragraph and subparagraph headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 



20

 

 

12.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York without
reference to its choice of law rules. Each Party irrevocably and unconditionally
(a) consents to submit to the exclusive jurisdiction of the state courts sitting
in the State of New York and of the United States District Court for the
Southern District of New York for any action, dispute, suit or proceeding
arising out of or relating to this Agreement (and each party irrevocably and
unconditionally agrees not to commence any such action, dispute, suit or
proceeding except in such courts), (b) waives any objection to the laying of
venue of any such action, dispute, suit or proceeding in any such courts and (c)
waives and agrees not to plead or claim that any such action, dispute, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each Party hereby irrevocably waives any and all rights to trial by jury in any
legal proceeding arising out of or related to this Agreement. If any Party shall
commence any action or proceeding for any relief against any other Party,
declaratory or otherwise, arising out of this Agreement, the substantially
prevailing Party shall have its reasonable attorneys’ fees and costs related to
such action or proceeding and/or enforcing any judgment or order granted therein
paid by the adverse Party or Parties in such action or proceeding, all of which
shall be deemed to have accrued upon the commencement of such action or
proceeding and shall be paid whether or not such action or proceeding is
prosecuted to judgment..

 

12.8 Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.

 

12.9 Entire Agreement. This Agreement and the exhibits attached hereto contain
the entire agreement between the parties hereto and supersedes any and all prior
agreements, arrangements, or understandings between the parties relating to the
subject matter of this Agreement. No oral understandings, statements, promises,
or inducements contrary to the terms of this Agreement exist. No
representations, warranties, covenants, or conditions, express or implied, other
than as set forth herein, have been made by any party.

 

12.10 Severability. If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.

 

12.11 Amendment. This Agreement may be amended only by a written instrument
executed by the parties or their respective successors or assigns.

 

12.12 Facsimile Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A facsimile,
telecopy or other reproduction of this Agreement may be executed by one or more
parties hereto and such executed copy may be delivered by facsimile of similar
instantaneous electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties agree to execute an original of this Agreement as well
as any facsimile, telecopy or other reproduction hereof.

 



21

 

 

12.13 Time is of the Essence. Time is of the essence of this Agreement and of
each and every provision hereof.

 

 

SIGNATURE PAGE TO FOLLOW

 



22

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

 

“Purchaser”

Premier Holding Corporation

 

 

 

By: /s/ Randall Letcavage

Name: Randall Letcavage

Title: Chief Executive Officer

 

 

 

“Members”

Debra Sanabria

 

 

By: /s/ Debra Sanabria

Name: Debra Sanabria

Title: an individual and the owner and holder of 65 membership units of the
Company

 

 

 

Anthony Manganello

 

 

By: /s/ Anthony Manganello

Name: Anthony Manganello

Title: an individual and the owner and holder of 35 membership units of the
Company

 

 

 

“the Company”

Lexington Power and Light, LLC

 

 

By: /s/ Anthony Manganello

Name: Anthony Manganello

Title: Vice President

 

 

23

 



 

Exhibit 2.1(b).

OPTION AGREEMENT

 

 

OPTION AGREEMENT, (“Agreement”) dated as of September __, 2014 (the “Effective
Date”) by and between Premier Holding Corporation, a Nevada corporation (“PRHL”)
and Lexington Trading Partners, LLC, a New York limited liability company (the
“Member”), a member of Lexington Power and Light, LLC, a limited liability
company organized under the laws of New York (the “the Company”).

 

WHEREAS, PRHL, the Members, and the Company are parties to a Purchase Agreement
dated August __, 2014 covering the sale by the Members of 85% of the membership
interests in the Company (the “Purchase Agreement”); and

 

WHEREAS, the Purchase Agreement grants PRHL an option to acquire the remaining
15% of the membership interests of the Company from the Members (the “Option”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

“Member” shall mean Lexington Trading Partners, LLC and its successors and
assigns, the owner and holder of 15 membership interest units of the Company.

 

ARTICLE II

CONSIDERATION AND CLOSING

 

Grant of Option. In consideration of mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Member hereby grants to PRHL an
(the “Option”) to purchase all, but not less than all, of the membership units
of the Company (being collectively 15 membership units of the Company) upon
receipt of the Notice of Exercise (described below).

 

Exercise. The Option must be exercised by PRHL between the Effective Date and
December 31, 2018 (the “Option Period”). To exercise the Option under this
Agreement, PRHL shall any time within the Option Period deliver to the Member an
unmodified and fully executed Notice of Exercise in the form attached hereto as
Exhibit A (“Notice of Exercise”). Within twenty (20) business days of the Member
receipt of the unmodified and fully executed Notice of Exercise, PRHL shall
deliver to Member consideration of Twenty Million United States Dollars
($20,000,000) (the “Consideration”). The Consideration is payable one-half in
cash and one-half in common stock of PRHL. The value of the PRHL common stock
shall be determined based upon the 10 day volume weighted closing price for PRHL
common stock as reported by Bloomberg, NASDAQ, OTC Bulletin Board or other
nationally recognized stock reporting service for the 10 trading days
immediately preceding the Notice of Exercise.

 



24

 

 

Costs. Except as otherwise specifically provided in this Agreement, the parties
shall each pay their own costs and expenses incurred in the preparation,
execution and performance under this Agreement.

 

Termination. In the event of any material breach by PRHL of the Purchase
Agreement, this Agreement shall be terminated in all respects.

 

Entire Agreement. This Agreement, including the exhibits attached hereto and the
documents referenced herein, constitute the entire agreement between the parties
hereto relative to the subject matter hereof. Any prior negotiations,
correspondence, or understandings relative to the subject matter hereof shall be
deemed to be merged in this Agreement and the exhibits attached hereto. This
Agreement may not be amended or modified except in writing executed by both of
the parties hereto.

 

Interpretation. Whenever the context requires, the singular shall include the
plural, the plural shall include the singular, the whole shall include any part
thereof, any gender shall include both other genders, the term “person” shall
include an individual, partnership (general or limited), corporation, limited
liability company, trust, or other entity or association or combination thereof.
The section headings contained in this Agreement are for purposes of reference
only and shall not limit, expand, or otherwise affect the construction of any
provision of the Agreement. Time is of the essence of this Agreement. The
provisions of this Agreement shall be construed both as covenants and conditions
in the same manner as though the words importing such covenants and conditions
were used in each separate provision hereof.

 

No Waiver. Acceptance by either party of any performance less than required
hereby shall not be deemed to be a waiver of the rights of such party to enforce
all of the terms and conditions hereof. Except as otherwise expressly provided
herein, no waiver of any such right hereunder shall be binding unless reduced to
writing and signed by the party to be charged therewith.

 

Invalidity of Provision. If any provision of this Agreement, as applied to
either party or to any circumstance, shall be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect, to the maximum extent permitted by applicable law, any other
provision of this Agreement, the application of any such provision under
circumstances different from those adjudicated by the court, or the validity or
enforceability of the Agreement as a whole.

 

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed to be an original of this Agreement and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Any party to
this Agreement may deliver an executed copy hereof by facsimile or electronic
transmission in a portable document format (PDF) to another party hereto and any
such delivery shall have the same force and effect as any other delivery of a
manually signed copy of this Agreement.

 



25

 

 

Drafting. This Agreement has been negotiated between the Parties and, for
construction and enforcement purposes, shall not be deemed the drafting product
of any one Party.

 

Governing Law and Jurisdiction: This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without reference to its choice of law rules. Each Party irrevocably and
unconditionally (a) consents to submit to the exclusive jurisdiction of the
state courts sitting in the State of New York and of the United States District
Court for the Southern District of New York for any action, dispute, suit or
proceeding arising out of or relating to this Agreement (and each party
irrevocably and unconditionally agrees not to commence any such action, dispute,
suit or proceeding except in such courts), (b) waives any objection to the
laying of venue of any such action, dispute, suit or proceeding in any such
courts and (c) waives and agrees not to plead or claim that any such action,
dispute, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each Party hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement. If any Party shall commence any action or proceeding for any relief
against any other Party, declaratory or otherwise, arising out of this
Agreement, the substantially prevailing Party shall have its reasonable
attorneys’ fees and costs related to such action or proceeding and/or enforcing
any judgment or order granted therein paid by the adverse Party or Parties in
such action or proceeding, all of which shall be deemed to have accrued upon the
commencement of such action or proceeding and shall be paid whether or not such
action or proceeding is prosecuted to judgment.

 

Day of Performance. In computing any period of time described herein, the day of
the act or event after which the designated period of time begins to run is not
to be included. The term “business day” means any calendar day which is not a
Saturday, Sunday, or federal holiday. Any deadline, expiration date, or other
date on which performance is due, as described in this Agreement, which does not
fall on a business day, shall be automatically extended to occur on the first
immediately following business day.

 

No Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and no third party is intended or shall have any
rights hereunder. PRHL shall not be entitled to assign, transfer or convey any
of the rights contained herein without the express written consent of the
Members.

 

Fairness. Each party represents and agrees that the terms of this Agreement, and
the transactions contemplated herein, are fair and reasonable to such party,
taking into account all existing circumstances affecting the parties. The
parties further represent and agree that they have had full and sufficient
opportunity to obtain separate tax advice and legal counsel in the matters
related to this Agreement.

 

SIGNATURE PAGE TO FOLLOW

 



26

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

“PRHL”

Premier Holding Corporation

 

 

 

By: /s/ Randall Letcavage

Name: Randall Letcavage

Title: Chief Executive Officer

 

“Member”

 

LEXINGTON TRADING PARTNERS, LLC

 

 

By: /s/ Debra Sanabria

Name: Debra Sanabria

Title: Manager and the owner and holder of 15 membership interest units of the
Company

 

 

“the Company”

Lexington Power and Light, LLC

 

 

 

By: /s/ Anthony Maganello

Name: Anthony Maganello

Title: Vice President

 



27

 

 

 

Exhibit A

To

Option Agreement

 

NOTICE OF EXERCISE OF OPTION

 

Premier Holding Corporation provides notice to Lexington Trading Partners, LLC
(owner and holder of 15 membership units of the Company) of its exercise of the
Option set forth in the foregoing Option Agreement.

 

Dated: ____________, 20__

 

Premier Holding Corporation

 

 

 

By: _______________

Name: Randall Letcavage

Title: Chief Executive Officer

 

 

28

